UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6502



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL SNIPE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CR-91-9-N, CA-97-396-2)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Snipe, Appellant Pro Se. Robert Joseph Seidel, Jr., Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Snipe seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

Snipe raised two issues in the district court; he raised entirely

new claims on appeal.    Snipe forfeited the issues raised in the

district court by not raising them on appeal.      See 4th Cir. R.

34(b).   The arguments made to this court in Snipe’s informal brief

are not cognizable because they were not raised in the district

court.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

Accordingly, we deny a certificate of appealability and dismiss

this appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2